DANIEL E. SCOTT, concurring in part and dissenting in part. I concur and join in the court’s conclusion that Defendant Cannonball is entitled to discover Decedent’s prescription records for an appropriate time period. I also doubt that Cannonball initially needs five years of pre-accident records. Had I been trial judge, I might have started with one year’s worth, but that difference of opinion does not merit a writ, in my view. For that reason alone, I would not make our writ permanent and respectfully dissent from that portion of the court’s opinion.